Detailed Action
Summary
1. This office action is in response to the amendment filed on May 19, 2021. 
2. Applicant has canceled claims 2 and 12-13.
3. Applicant has amended claims 1, 3,11,13-14 and 18-19. Independent claim 1 is amended to incorporate the allowable subject matter of claim 2 and independent claim 11 is amended to incorporate the allowable subject matter of claim 13 and intervening claim 12.
4. Claim rejection has been withdrawn.
5. Claims 1, 3-11 and 14-21 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
7. Claims 1,3-11 and 14-21  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the first circuit block comprises: a first diode electrically connecting a resistor and a first capacitor, wherein the resistor and the first capacitor are connected to an input of the stage; and a second diode electrically connecting a second capacitor and the fifth circuit block, -2-Non-Final Office Action dated January 25, 2022App. No. 16/990,238 Response dated May 19, 2022Atty. Docket No. 12776-126 wherein the first diode and the second diode are configured to maintain a voltage across a third capacitor included in the fifth circuit block greater than a voltage across the first capacitor when a power supply in the stage is above a predetermined threshold."
 In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first diode electrically connecting a resistor and a first capacitor, wherein the resistor and the first capacitor are connected to the DC bus; and a second diode electrically connecting a second capacitor and the fifth circuit block, wherein the first diode and the second diode are configured to maintain a voltage across a third capacitor included in the fifth circuit block greater than a voltage across the first capacitor when a power supply in the stage is above a predetermined threshold.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-10, claims 3-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 14-21, claims 14-21 depend from claim 11, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839